Gileillan, C. J.
The court below, in ordering judgment for defendant on the pleadings, undoubtedly did so because it considered the complaint does not state a cause of action. The statement of damage recoverable in such an action is so obscured by statements in regard to damages not recoverable, because too remote and speculative, that we suspect the court overlooked the former, its attention being wholly directed to the latter.
An action will lie for maliciously and without probable cause prosecuting a civil action, whereby damage is caused to the defendant in such action. McPherson v. Runyon, 41 Minn. 524, (43 N. W. Rep. 392;) Burton v. St. Paul, M. & M. Ry. Co., 33 Minn. 189, (22 N. W. Rep. 300;) Rachelman v. Skinner, 46 Minn. 196, (48 N. W. Rep. 776.)
*442In an action for malicious prosecution malice is a fact to be pleaded as such, and it would be bad pleading to set forth the evidence to establish it. Want of probable cause, though made up of a question of fact and a question of law, is, like many other composite facts, — such, for instance, as title to property, — a fact for the purpose of pleading, and may be stated directly.
In this complaint it is alleged that the action by defendant against plaintiff was instituted maliciously and without probable cause, and it is further alleged “that this plaintiff was indebted to the defendant in no sum, and liable to her in no manner, whatever, which defendant well knew,” from which facts as matter of law there was no probable cause. The termination of that action is alleged, and also that plaintiff necessarily lost time and performed work in and about the defending said action in the sum of $10, and employed attorneys and was compelled to pay and did pay them $5 for their services in the defense of the action. These were direct and proximate damages from the malicious bringing of the action, and are recoverable.
The complaint, therefore, states a cause of action.
But the damages predicated on the allegations that by reason of the garnishment in the action the $54 was not paid to plaintiff’s firm, and because it was not paid they were unable to pay their rent and employes in their business, and because they were unable to pay their rent and employes their landlord became dissatisfied, and terminated and canceled their lease, and their employes became dissatisfied, and refused to work for them, and as a consequence their business was ruined, and their prospects-blighted, are too remote and speculative. There is too much room for contingencies and intervening causes between the garnishment of the $54 and the alleged injury to the firm’s business and prospects to permit of the latter being considered as the natural and proximate result of the former. Whether it was the result of the former at all must necessarily be arrived at by conjecture and speculation. Cushing v. Seymour, Sabin & Co., 30 Minn. 301, (15 N. W. Rep. 249;) Simmer v. City of St. Paul, 23 Minn. 408; Swinfin v. Lowry, 37 Minn. 345, (34 N W. Rep. 22;) Carsten v. Northern Pac. R. Co., 44 Minn. 454, (47 N. W. Rep. 49.)
*443In Goebel v. Hough, 26 Minn. 252, (2 N. W. Rep. 847,) the injury to the business was the direct, immediate result of the wrongful act.
Judgment reversed.
Vanderburgh, J., absent.
(Opinion published 55 N. W. Rep. 601.)